DETAILED ACTION
This Action is responsive to the Amendment filed on 01/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4-8, and 10-13 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the hole transport material, which is critical or essential to the practice of the In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
For example, the originally filed disclosure states the following for solving the technical problem “[i]n the organic photoelectric conversion layer formed of the organic pigment material, the hole transport material, and the electron transport material, free carriers are generated at the interface between a material with the smallest ionization potential and a material with the largest electron affinity. That is, the generation of the dark current is suppressed in accordance with the magnitude of an effective band gap energy defined by a difference between an ionization potential of a hole transport material and electron affinity of an electron transport material. Accordingly, by increasing the effective band gap energy, it is possible to reduce the dark current.” (see, e.g., Para 0005, Para 0023). 
However, the claims recite that the photoelectric conversion layer includes a mixture of an electron transport material and an organic pigment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-8, and 10-13 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: hole transport material. 
The Applicant’s disclosure, as originally filed, regards its invention as a photoelectric conversion layer that includes a mixture of an electron transport material, an organic pigment, and a hole transport material (see, e.g., Para 0007, Para 0023-Para 0027 of the instant application). 
For example, the originally filed disclosure states the following for solving the technical problem “[i]n the organic photoelectric conversion layer formed of the organic pigment material, the hole transport material, and the electron transport material, free carriers are generated at the e.g., Para 0005, Para 0023). 
However, the claims recite that the photoelectric conversion layer includes a mixture of an electron transport material and an organic pigment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamatani (US 2018/0294418). 

Regarding claim 1, Kamatani discloses an imaging element comprising:
a photoelectric conversion unit e.g., luminescent layer, cathode, and anode including a stacked structure of a first electrode e.g., cathode, an organic photoelectric conversion layer e.g., luminescent layer, and a second electrode  e.g., anode (Para 0098),
wherein the organic photoelectric conversion layer e.g., luminescent layer includes a mixture of an electron transport material e.g., oxazole, and an organic pigment material e.g., quincridone (Para 0022-Para 0025, Para 0116, Para 0118), 
e.g., oxazole has higher electron mobility than the organic pigment material e.g., quincridone,
wherein a value EAET of electron affinity of the electron transport material e.g., oxazole and a value EAAB of electron affinity of the organic pigment material e.g., quincridone have a relation expressed in Expression (1-1) and (2-2-B) below,
EAET > EAAB    	(1-1);
0.3 eV <EAET – EAAB<1.1 eV (2-2-B),
Examiner Note: The electron transport material and the organic pigment material of Kamatani have the same materials as disclosed by Applicant’s electron transport material and organic pigment material (see, e.g., Para 0035, Para 0036 of instant specification), which would result in the claimed properties and relationships of claim 1. The burden is upon the applicant to prove otherwise. 

Regarding claim 4, Kamatani teaches that a first charge injection block layer e.g., electron injection layer is provided between the first electrode e.g., cathode and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).

Regarding claim 5, Kamatani teaches that a first intermediate layer e.g., electron transport layer is provided between the first charge injection block layer e.g., electron injection layer and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).

Regarding claim 6, Kamatani teaches that that the first intermediate layer e.g., electron transport layer contains the electron transport material (Para 0098, Para 0120).

e.g., hole injection layer is provided between the second electrode e.g., anode and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).

Regarding claim 8, Kamatani teaches that a second intermediate layer e.g., hole transport layer is provided between the second charge injection block layer e.g., hole injection layer and the organic photoelectric conversion layer e.g., luminescent layer (Para 0098).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maehara (US 2007/0215204).

Regarding claim 1, Maehara (see, e.g., FIG. 2) discloses an imaging element comprising:
a photoelectric conversion unit 414, 422, 423, 428 including a stacked structure of a first electrode 414, an organic photoelectric conversion layer 422, 423, and a second electrode  428 (Para 0094, Para 0095),
wherein the organic photoelectric conversion layer 422, 423 includes a mixture of an electron transport material e.g., oxazole and an organic pigment material e.g., squarylium (Para 0028-Para 0031), 
the electron transport material e.g., oxazole has higher electron mobility than the organic pigment material e.g., squarylium, and
ET of electron affinity of the electron transport material e.g., oxazole and a value EAAB of electron affinity of the organic pigment material e.g., squarylium have a relation expressed in Expression (1-1) and (2-2-B) below,
EAET > EAAB    	(1-1);
0.3 eV < EAET - EAAB < 1.1 eV (2-2-B) (Para 0028-Para 0031).
Examiner Note: The electron transport material and the organic pigment material of Maehara have the same materials as disclosed by Applicant’s electron transport material and organic pigment material (see, e.g., Para 0035, Para 0036 of instant specification), which would result in the claimed properties and relationships of claim 1. The burden is upon the applicant to prove otherwise.

Regarding claim 4, Maehara (see, e.g., FIG. 2) teaches that a first charge injection block layer 421 is provided between the first electrode 414 and the organic photoelectric conversion layer 422, 423 (Para 0086, Para 0087).

Regarding claim 7, Maehara (see, e.g., FIG. 2) teaches that a second charge injection block layer 424 is provided between the second electrode 428 and the organic photoelectric conversion layer 422, 423 (Para 0086, Para 0095).

Regarding claim 11, Maehara (see, e.g., FIG. 2) teaches a stacked-type imaging element comprising: the at least one imaging element 422, 423 according to claim 1 (Para 0084).

Regarding claim 12, Maehara (see, e.g., FIG. 2) teaches a solid-state imaging apparatus comprising: a plurality of the imaging elements 422, 423 according to claim 1 (Para 0084, Para 98).
e.g., FIG. 2) teaches a solid-state imaging apparatus comprising: a plurality of the stacked-type imaging elements 422, 423 according to claim 11 (Para 0084, Para 0098).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Maehara (US 2007/0215204), in view of Akiyoshi (US 2008/0265352).

Regarding claim 10, Maehara (see, e.g., FIG. 2) teaches that the photoelectric conversion unit 414, 422, 423, 428 is disposed above a semiconductor substrate 413, and the first electrode 414 is connected to a charge storage portion 425 formed in the semiconductor substrate 413 to store a charge generated in the organic photoelectric conversion layer 422, 423 (Para 0089).
Although Maehara shows substantial features of the claimed invention, Maehara fails to expressly teach a gate portion of an amplification transistor formed in the semiconductor substrate.
Akiyoshi (see, e.g., FIG. 8) teaches a gate portion of an amplification transistor 163 formed in the semiconductor substrate 101 (Para 0136) for the purpose of amplifying a signal in response to signal voltage charge-transferred from the light receiving section to the accumulation diffusion layers (Para 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amplification transistor of Akiyoshi into the device 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        02/10/2022